         Case 2:19-cv-08551-DDP-PLA Document 1-1 Filed 10/03/19 Page 1 of 4 Page ID #:135
                                       UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                            CIVIL COVER SHEET
 1.(a)PLAINTIFFS (Check box if you are representing you elf                  )        DEFENDANTS     (Check box if you are [epresenting yourself )
                                                                                      ~IT~  AIL          1S-~l~l-iS~n1;       ~,~t~      S       cu c r~ , ~
  ,~ ~iN~G~            `.~t'~~—~,~~ ~                      ~
                                                                                      ~/ISr ~Tttx1T ~Z- }=1r~f}~C~lL.-_ ~~ ~C,~`Q,~it~~
                                                                                                 '~~          ~~ It~~ i,~e~u,lS~~t
(b) County of Residence of First Listed Plaintiff                       ~ ~~          County of Residence of First Listed Defendant               ~„~,          ~~jlC~,~
(EXCEPT IN U.S. PLAINTIFF CASES)                                                      (IN U.S. PLAINTIFF CASES ONLY)

(C) Attorneys (Firm Name,Address and Telephone Number) If you are                     Attorneys (Firm Name,Address and Telephone Number) If you are
 representing yourself, provide the same information.                                 representing yourself, provide the same information.

 c~~~ L~ea~~~ ~~~~.
 II. BA515 OF JURISDICTION (Place an X in one box only.)                      III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                    (Place an X in one box for plaintiff and one for defendant)
                                                                                                         PTF DEF                                              PTF DEF
     1. U.S. Government                3. Federal Question (U.S.                                                 Incorporated or Principal Place
                                                                              Citizen ofThis State       ~ 1 ~ 1                                              ~ 4 ~ 4
     Plaintiff                         Government Not a Party)                                                   of Business in this State
                                                                              Citizen of Another State   ~ z ~ Z Incorporated and Principal Place             ❑ 5 ~ 5
                                                                                                                 of Business in Another State
     2. U.S. Government               4. Diversity (Indicate Citizenship      Citizen or Subject of a
                                                                                                                 Foreign Nation                               ~ 6 ~ 6
     Defendant                        of Parties in Item III)                 Foreign Country            ~ 3 ~ 3

IV. ORIGIN (Place an X in one box only.)
                                                                                                                               6. Multidistrict          8. Multidistrict
     1.Original    2. Removed from     3. Remanded from                 4. Reinstated or        5. Transferred from Another       Litigation -    ~         Litigation -
       Proceeding    State Court         Appellate Court                  Reopened                 District (Specify)             Transfer                  Direct File


V.REQUESTED IN COMPLAINT: JURY DEMAND:                              Yes ~ No            (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                    Yes ~ No                       ~ MONEY DEMANDED IN COMPLAINT: $ ~a~~O~ ~,~1Q. Z~~
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not citejurisdictional statutes unless diversity.)

          USG _ i'~~' ~E~~~~-~~~~                           i ~ UISG X23 ~.A-~(~)                        ~~~ A-1~TP~c-+~~i
VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                CONTRACT      REAL PROPERTY CONT.         'IMMIGRATION             'PRISONER PETITIONS             PROPERTY RIGHTS
     375 False Claims Act    ❑ ~ 10 Insurance    ~ 240 Torts to Land       ~ 462 Naturalization           Habeas Corpus:         ~ 820 Copyrights
                                                                              Application
   376 Qui Tam              ❑ 720 Marine         ❑ 245 Tort Product                                  ~ 463 Alien Detainee        ~ 830 Patent
                                                     Liability                465 Other                 510 Motions to Vacate
   (31 USC3729(a))          ~ 730MiIlerAct                                                                                       ~ 835Patent-Abbreviated
                                                 ~ 290AlIOtherReal         ~ Immigration Actions ~ Sentence
   400 State                                                                       TORTS             ❑ 530 General                 New Drug Application
                              140 Negotiable        PfOPe
    Reapportionment         ❑ Instrument                  TORT5            pER50NALPROPERTY ❑ 535 Death Penalty                  ~ 840 Trademark
   410 Antitrust              150 RecoverY of      PERSONAL INJURY
                                                                           ~ 370 Other Fraud                   Other:                 SOCIAL SECURITY
   430 Banks and Bankin g ❑ Overpayment &        ~ 370 Airplane                                      ~ 540 Mandamus/Other ~ 861 HIA (1395f~
                              Enforcement of                               ~  371 Truth  in Lending
   450 Commerce/ICC                                 315 Airplane
                              Judgment           ~ Product Liability                                                             ~ 862 Black Lung (923)
    Rates/Etc.                                                                380 Other Personal ❑ 550 Civil Rights
   460 Deportation          ❑ 151 Medicare Act ~ 320 Assault, Libel & ~ Property Damage              ~ 555 Prison Condition      ❑ 863 DIWC/DIWW (405(g))
                                                    Slander
    470 Racketeer Influ-      1 52 Recovery of                                385 ProP ert Y Dama9 e    560 Civil Detainee       ❑ 864 SSID Title XVI
                                                    330 Fed. Employers' ❑ product Liability          ❑ Conditions of
    enced & CorruPt Or9~    ❑ Defaulted Student ~ Liability                                             Confinement              ❑ 865 R51 (405 (g))
                              Loan (Exd. Vet.)                                 BANKRUPTCY
 ❑ 480 Consumer Credit                           ~ 340 Marine
                              1 53 Recovery of                                422 A    eal 28         FORFEITURE/PENALTY             FEDERALTAX SUITS
 ❑ 490 Cable/SatN                                   345 Marine Product ~ USC 158    pP
                              Overpayment of     ❑ Liability                                            625 Drug Related           870 Taxes (U.S. Plaintiff or
    850 Securities/Com-       Vet. Benefits                                   423 Withdrawal 28 ~ Seizure of Property 21         ❑ Defendant)
    modities/Exchan9e                               350   Motor  Vehicle      USC 157                   USC 881
                                    tockholders'                                                                                   7609RS-Third Party 26 USC
    890 Other Statutory     ~ S~ts                  355 Motor Vehicle          CIVIL RIGHTS          ❑ 690 Other                 ❑
    Actions                                      ~ Product liability
                                                                              440 Other Civil Rights          LABOR
    891 Agricultural Acts   ❑ 190
                                   Other            3600ther Personal ~
                              Contract           ❑ Injury                  ~ 441 Voting                 710 Fair Labor Standards
   893 Environmental                                                                                    Act
                              195  Contract         362 Personal Injury-
    Matters                                                                ❑ 442 Employment          ~ 7z0 Labor/Mgmt.
                              Product Liability  ~ Med Malpratice
   895 Freedom of Info.                             365  Personal  Injury-    443 Housing/              Relations
    Act                     ❑ 196 Franchise      ~                         ❑ Accommodations
                                                    Product Liability                                ~ 740 Railway Labor Act
                             REAL PROPERTY                                    445 American with
 ❑ 896 Arbitration                                  367 Health Care/
                              210 Land              Pharmaceutical         ❑ Disabilities-           ~ 751 FamilY and Medical
   899 Admin. Procedures ~ Condemnation                                       Employment                Leave Act
                                                 ~ Personal Injury
   Act/Review of Appeal of                          Product Liabili           446 American with         790 Other Labor
   Agency Decision          ❑ zz0  Foreclosure                       Ty
                                                    368 Asbestos           ~ Disabilities-Other      ~ Liti9ation
   950 Constitutionality of   230 Rent Lease & ~ personal In'u                                          791 Employee Ret. Inc.
                                                                1 h'       ~ 448 Education
   State Statutes             E'ectment                oduct Liabili                                    Security Act


                                                                    ~   r           —      ~,r er~       ~J
CV-71 (05/77)                                                               CIVIL COVER SHEET                                                               Page 1 of 3
         Case 2:19-cv-08551-DDP-PLA Document 1-1 Filed 10/03/19 Page 2 of 4 Page ID #:136
                                           UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                                                 CIVIL COVER SHEET


VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed
from state court?                                                 STATE CASE WAS PENDING fN THE COUNTY OF:                                    INITIAL DIVISION IN CACD IS:
               Yes ~ No
                                                  Los Angeles,Ventura, Santa Barbara, or San Luis Obispo                                                 Western
If"no," skip to Question B. If "yes;' check the
box to the right that applies, enter the        ❑ Orange                                                                                                 Southern
corresponding division in response to
Question E, below, and continue from there. ❑ Riverside or San Bernardino                                                                                 Eastern



QUESTION B: Is the United States,or B.1. Do 50%or more of the defendants who reside in                         YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees,a  the district reside in Orange Co.?                                       ~ Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                      from there.
                                    check one ofthe boxes to the right ~~
                Yes d No
                                                                                                             ~ NO. Continue to Question 8.2.

                                                 B.2. Do 50% or more of the defendants who reside in           YES. Your case will initially be assigned to the Eastern Division.
If"no," skip to Question C. If "yes," answer     the district reside in Riverside and/or San Bernardino      ~ Enter "Eastern" in response to Question E, below, and continue
Question B.1, at right.                          Counties? (Consider the two counties together.)               from there.

                                                 check one of the boxes fo the right    —►                         NO. Your case will initially be assigned to the Western Division.
                                                                                                                   Enter "Western" in response to Question E, below, and continue
                                                                                                                   from there.


QUESTION C: I5 the United States, or C.1. Do 50% or more of the plaintiffs who reside in the   YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?                          ~ Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                      from there.
                      l              check one of the boxes to the right  ~~
                 Yes [~(f No
                                                                                             ~ NO. Continue to Question C.2.

                                                  C.2. Do 50/0 or more of the plaintiffs who reside in the     YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer    district reside in Riverside and/or San Bernardino         ~ Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right.                           Counties? (Consider the two counties together.)              from there.

                                                  checkone ofthe boxes to the right     ~~                         NO. Your case will initially be assigned to the Western Division.
                                                                                                                   Enter "Western" in response to Question E, below, and continue
                                                                                                                   from there.
                                                                                                              A.                         B.                            C.
                                                                                                                                  Riverside or San          Los Angeles, Ventura,'
QUESTION D: Location of plaintiffsand defendants?
                                                                                                     Orange County               Bernardino County          Santa Barbara, or San
                                                                                                                                                             .Luis Obispo County

Indicate the locations) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the locations) in which 50% or more of defendants who reside in this
dis[ricY reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                D.1. Is there at least one ans er in Column A?                                               D.2. Is there at least one ans er in Column B?
                                   i ~ Yes        i~No                                                                        ~ Yes          v/~ No

                    If "yes;' your case will initially be assigned to the                                      If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                           EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                               Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.          ~♦                            If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                               Enter "Western" in response to Question E, below.              j,


QUESTION E: Initial bivision?                                                                                             INITIALbIVI510N1N CACD

Enter the initial division determined by Question A, B, C, or D above: ~~

QUESTION F: Northern Counties?

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                            ~ Yes              No
 CV-71 (05/17)                                                                    CIVIL COVER SHEET                                                                 Page 2 of 3
        Case 2:19-cv-08551-DDP-PLA Document 1-1 Filed 10/03/19 Page 3 of 4 Page ID #:137
                                          UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                               CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                [~ NO                ~ YES

        If yes, list case number(s):


IX(b). RELATED CASES: Is this case related (as defined below)to any civil or criminal cases) previously filed in this court
                                                                                                                                           [1~ NO                ~ YES

        If yes, list case number(s):



        Civil cases are related when they(check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by differentjudges.

        Note: That cases may involve the same patent,trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they(check all that apply):

                    A. Arise from the same or a closely related transaction, happening,or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by differentjudges.


X. SIGNATURE OF ATTORNEY
                                                                                                                                   DATE:         ~ ~~~
(ORSELF-REPRESENTED LITIGANT):

Notice to Counsel/Parties: The submission of thiss~ivil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required bylaw, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet(CV-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                     Substantive Statement of Cause of Action
                                                    All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                        HIA             include claims by hospitals, skilled nursing facilities, etc.,for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                        BL              All claims for "Black Lung" benefits under Title 4,Part B,of the Federel Coal Mine Health and Safety Act of 1969.(30 U.S.C.
                                                   923)

                                                   All claims filed by insured workers for disability insurance benefits under Title 2 of the Sociai Security Act, as amended; plus
        863                        DIWC            all claims filed for child's insurance benefits based on disability. (42 U.S.C.405 (g))

                                                   All claims fled for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act,as
        863                        DIWW            amended.(42 U.S.C. 405(g))

                                                   All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act,as
        864                        SSID            amended.


        865                        R51              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405(g))




CV-71 (05/17)                                                                   CIVIL COVER SHEET                                                                 Page 3 of 3
Case 2:19-cv-08551-DDP-PLA Document 1-1 Filed 10/03/19 Page 4 of 4 Page ID #:138




                               ATTACHMENT




                           (1)QUIET TITLE
                           (2)WIRE FRAUD
                    (3)BREACH OF FIDUCIARY DUTY
                    (4)UNFAIR BUSINESS PRACTICES
                     (5)WRONGFUL FORCLOSURE
                           (6)INJUNCTION
                    (7)ILLEGAL BUSINESS PRACTICE
                        (8)DECLATORY RELIEF
                    (9)CANCELLATION OF WRITTEN
                               INSTRUMENT
                         (10)SLANDER OF TITLE
                            (11) NEGLIGENCE
                                (12)FRAUD
           (13) TO VOID OR CANCEL TRUSTEES DEED UPON SALE
       (14)BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
                              FAIR DEALING
                        (15) UNJUST ENRICHMENT
       (16) VIOLATION OF CALIFORNIA BUSSINESS AND PROFESSIONS
                       CODE SECTIONS 17200 ET SEQ.
